Citation Nr: 1120815	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  05-11 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for nerve damage, manifested as urinary frequency and discomfort, as secondary to VA surgeries in April 2002.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to April 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

When this case was previously before the Board of Veterans' Appeals (BVA or Board) in January 2008, the Board noted that the case encompassed claims for compensation for both sensory impairment of the right thigh and urological impairment due to VA surgery and treatment in April 2002.  The Board granted compensation under 38 U.S.C.A. § 1151 for right lateral femoral cutaneous neuropathy.  The Board remanded the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for nerve damage, manifested as urinary frequency and discomfort.  

In a November 2010 remand, the Board noted that the development requested by its January 2008 remand was not fully completed and requested additional development.  The case is now before the Board for final appellate consideration.

After the most recent supplemental statement of the case (SSOC) was sent to the Veteran in March 2011, he submitted additional contentions to the Appeals Management Center, along with duplicate copies of evidence already of record.  As a part of his contentions, he submitted a general, two-sentence excerpt, apparently from a medical article, addressing the etiology of bladder injury.  This excerpt has not been addressed in an SSOC, despite the fact that VA received it prior to the AMC's return of the Veteran's appeal to the Board.

The relevant VA regulation provides that the RO must prepare an SSOC under 38 C.F.R. § 19.31(a) (2010) for evidence that is relevant to the issue on appeal that is received by the RO prior to the certification of the matter to the Board.  38 C.F.R. § 19.37(a) (2010).

In this case, the Board finds the general, two-sentence excerpt is not relevant to the Veteran's claim and therefore a remand for the preparation of an SSOC is not necessary.  The excerpt is too general in nature to provide, alone, the necessary evidence to show that the Veteran incurred the claimed nerve damage, manifested as urinary frequency and discomfort, as secondary to April 2002 VA surgeries.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise, [textbook, or article] must provide more than speculative, generic statements not relevant to the veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  The excerpt does not provide statements for the facts of the Veteran's specific case.  Therefore, the Board concludes that it does not show to any degree of specificity that the Veteran incurred nerve damage, manifested as urinary frequency and discomfort, as secondary to April 2002 VA surgeries and is not relevant to the claim before the Board.


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that April 2002 VA medical treatment resulted in an additional disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing this medical treatment.


CONCLUSION OF LAW

The criteria for compensation under the provision of 38 U.S.C.A. § 1151 for nerve damage, manifested as urinary frequency and discomfort, due to VA treatment, have not been met.  38 U.S.C.A. § 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.361 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in April 2008, VA informed the appellant of what evidence was required to substantiate his claim, of his and VA's respective duties for obtaining evidence, and that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter in SSOCs dated in August 2010 and February 2011, and the appellant therefore has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.




Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, the transcript of a November 2007 hearing before the undersigned Veterans Law Judge, and the Veteran's statements in support of his claims.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

A VA examination with respect to the issue on appeal was conducted in December 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2010 VA opinion obtained in this case is more than adequate, as it is predicated on a reading of the Veteran's claims file and medical records.  It considers all of the pertinent evidence of record, to include laboratory reports and the statements of the Veteran, and provides a rationale for the opinion offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Veteran asserts that the December 2010 VA examination was improper as it was not conducted by the examiner who conducted the March 2010 VA examination.  In this regard, the Board notes that the Board's November 2010 remand specifically stated that the requested opinion could be provided by a suitable substitute for the March 2010 examiner.  Review of the December 2010 VA examination report reveals that all subjective and objective findings necessary for adjudication of the Veteran's claim were observed and recorded, and thus the examination appears complete and adequate.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.


Legal Analysis 

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Under the applicable VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by VA, disability compensation shall be awarded in the same manner if such disability or death was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  The law requires not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2010).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1) (2010).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2010).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2010).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2010).

The Veteran contends that he now has nerve damage, manifested as urinary frequency and discomfort, as secondary to reconstruction of his small bowel anastomosis and placement of retention sutures performed by VA in April 2002.  The Board notes that this was the Veteran's second April 2002 VA surgery.  During his November 2007 hearing and in March 2011 correspondence, the Veteran reiterated that the injury occurred during the second April 2002 VA surgery.  In the March 2011 correspondence, he also stated that the second surgery itself was unnecessary.  

VA treatment records reflect that on April 9, 2002, the Veteran sought treatment for severe abdominal pain at the emergency room of the VA Medical Center in Houston, Texas.  That same day, he underwent an exploratory laparoscopy and was found to have an ileum stricture, which was found upon pathology analysis to be a type of lymphoma.  His post-operative course was complicated by a slow return of bowel function and a bowel evisceration after a violent cough.  On April 18, 2002, he returned to the operating room for reconstruction of his small bowel anastomosis and placement of retention sutures.  After a period of recovery from the second surgery, he was discharged from hospitalization on April 30, 2002.  

In a May 2006 statement, the Veteran's private treating physician noted that the Veteran had sought treatment for complaints of a urinary disorder as well as a permanent localized numbness to an area slightly above the right kneecap.  The Veteran reported that the origin of each of these complaints was attendant to abdominal surgery he underwent in April 2002 at the Houston VA hospital.  The Veteran reported that he had no prior history regarding these complaints before beginning healthcare at the Houston VA hospital in 2001.  The Veteran stated that since the surgery, his urinary discharges had more than tripled during a normal 24-hour period and were accompanied by occasional loss of bladder control.  

The May 2006 statement from the Veteran's private treating physician does not support the Veteran's claim.  It is a mere recitation of the history provided by the Veteran.  It is not a competent medical opinion, based on the clinical or objective evidence, linking the Veteran's nerve damage, manifested as urinary frequency and discomfort, to either April 2002 VA surgery.  See LeShore v. Brown, Vet. App. 406, 409 (1995) (mere transcription of lay history as reported by the veteran, unenhanced by any additional comment by that examiner, does not become competent medical evidence merely because the transcriber is a medical professional).  

The report of a June 2007 VA examination provides that the examiner reviewed the Veteran's CPRS chart.  It sets forth a detailed review of the Veteran's medical history, including the April 2002 surgeries, as well as detailed results of the physical examination and uro-flow studies.  The clinical impression was physiologic bladder and prostate gland for a man of his size and age.  The examiner stated that it was more likely than not that the Veteran had a traumatic Foley catheter insertion at the time of the second operative procedure.  This seemingly contributed to gross hematuria.  The examiner noted, however, that the Veteran underwent a normal cystoscopic examination some months later and continued to void satisfactorily with a urine flow rate and post-void residual urines consistent with a man of 60-plus years of age.  The examiner stated that, thus, it was more likely than not that the Veteran's current voiding symptoms were of physiologic and aging origin and were not related to any adverse event as the consequence of his abdominal surgery of April 2002.  

The Board finds that the June 2007 VA medical opinion constitutes highly probative evidence against the Veteran's claim.  The medical opinion is based on a review of the medical history and examination and laboratory results, and is supported by specific references to them.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

In the January 2008 remand, the Board requested that, if additional relevant medical records were procured, VA obtain a supplemental medical opinion as to whether it was at least as likely as not (whether there was a 50 percent or greater probability) that the Veteran's urological difficulties were a result of VA treatment or surgery received in April 2002.  The VA examiner was also requested to opine as to whether or not the Veteran's urological difficulties were a reasonably foreseeable result of VA treatment or surgery received in April 2002.  

A March 2010 VA examination report failed to address the questions posed by the Board.  Rather, the report provided the opinion that it was less likely than not that the Veteran's urinary symptoms (identified in the report as microscopic hematuria, urgency, frequency, nocturia and occasional wetting on himself) were related to his right lateral femoral cutaneous nephropathy (sic).  

The report of a December 2010 VA urology examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's contentions and subjective complaints, and examination results.  The examiner commented that at 71 years of age, the Veteran was a candidate for benign prostatic enlargement.  The examiner noted that virtually 100 percent of all men over the age or 70 have significant degrees of benign prostatic enlargement.  The examiner stated that urinary flow studies that the Veteran underwent several years ago showed urinary flow rate and postvoid residual urine findings that were totally consistent with a senior male with a moderate degree of benign prostatic enlargement.  Urinary frequency and nocturia were commonly related to incomplete bladder evacuation which was a clinical manifestation of slow but progressive enlargement of the prostate gland on a benign basis.  

The examiner stated that it was more likely than not that the Veteran's urgency and frequency were related to benign prostatic enlargement rather than to any damage to the lateral femoral nerve.  The examiner stated that it was noteworthy that the lateral femoral cutaneous nerve provides little or no sensory or motor innervation to the urinary bladder.  The examiner stated that the urinary bladder was innervated by sympathetic and parasympathetic nerves.  These provide most of the sensation and the motor function related to the urinary bladder and originate from the pelvic nerve plexus.  The examiner stated that the lateral femoral cutaneous nerve contributes little or no motor function or sensory function to the urinary bladder.  The examiner stated that, therefore, the Veteran's symptoms were more likely a consequence of the aging process and prostatic enlargement than any injury to the lateral femoral cutaneous nerve.  The examiner stated that it was not likely that the Veteran's symptoms were related to any nerve injury or a consequence of his 2002 surgical procedures.  

The Board finds that the December 2010 VA medical opinion constitutes highly probative evidence against the Veteran's claim.  The medical opinion is based in part on the expertise of the examiner as to the anatomy of the bladder and the nerves that innervate it, the process of urinary bladder function, and the effects of the aging process on urinary bladder function.  It was also based on a review of the medical history and recent laboratory results, and is supported by specific reference to them.  This fact is particularly important, in the Board's judgment, as the reference makes for a more convincing rationale.  See Bloom, supra (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean, supra (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins, supra (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board recognizes the Veteran's statements made in support of his claim.  The Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing urinary symptoms or problems after the April 2002 VA surgeries).  Barr, supra; Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board finds him to be credible in this regard.  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, the Veteran is not competent to state that any urinary symptoms or problems are etiologically related to his April 2002 surgeries.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as a diagnosis, the question of whether a chronic disability is currently present, or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the Board finds that the Veteran's assertions are outweighed by the June 2007 and December 2010 VA medical opinions.

In sum, there has been no demonstration by the competent medical, or competent and credible lay, evidence of record that April 2002 VA medical treatment resulted in an additional disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing this medical treatment.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Compensation under 38 U.S.C.A. § 1151 for nerve damage, manifested as urinary frequency and discomfort, as secondary to VA surgeries in April 2002, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


